DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawing sheet filed November 5, 2021 is approved.  The objection to the drawings has been overcome.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  Regarding claim 8, the prior art of record fails to show an occupant support including a dual-recliner actuator configured to change the right and left recliner-shafts between a locked arrangement in which pivotable movement of the seat back about the seat-back pivot axis is blocked and a unlocked arrangement in which pivotable movement of the seat back about the seat-back pivot axis is allowed, wherein the dual-recliner actuator includes a connector tube that interconnects the right recliner-shaft and the left recliner-shaft, an actuator lever coupled to the connector tube and configured to move the connector tube from a locked position to a freed position, a right lost-motion insert coupled to the right recliner-lock and moveable relative to the connector tube, and a left lost-motion insert coupled to the left recliner-lock and movable relative to the connector tube, in combination with other specifically claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






mn					     /MILTON NELSON JR/November 15, 2021                              Primary Examiner, Art Unit 3636